                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

HARMONY HAUS WESTLAKE, L.L.C.,        §
LING ZHOU, and FENGLIN DU,            §
                                      §
       Plaintiffs,                    §
                                      §
v.                                    §   CIVIL ACTION NO. 1:20-cv-00486
                                      §
PARKSTONE PROPERTY OWNERS             §
ASSOCIATION, INC.,                    §
                                      §
       Defendant.                     §
                                      §



     PLAINTIFFS’ RESPONSE TO DEFENDANT’S 12(b) MOTION TO DISMISS THE
                       FIRST AMENDED COMPLAINT
                                                    TABLE OF CONTENTS


TABLE OF CONTENTS ................................................................................................................. i
TABLE OF AUTHORITIES .......................................................................................................... ii
I.         STANDARD OF REVIEW .................................................................................................... 1
II.        FACTUAL ALLEGATIONS ................................................................................................. 1
III.         ARGUMENT ....................................................................................................................... 7
      A.    Plaintiffs State a Viable Claim under 42 U.S.C. § 3604(f)(1) and Have Standing To
      Pursue It. ..................................................................................................................................... 9
      B.        Plaintiffs State a Viable Claim Under 42 U.S.C. § 3604(f)(2) ...................................... 12
      C.        Plaintiffs State a Viable Claim Under 42 U.S.C. § 3604(f)(3)(B) ................................. 15
      D.        Plaintiffs State a Viable Claim Under 42 U.S.C. § 3617 ............................................... 18
III.         CONCLUSION .................................................................................................................. 19
                         TABLE OF AUTHORITIES

Cases

Ashcroft v. Iqbal,
556 U.S. 662 (2009)……………………………………………………………………………..15

Avalon Residential Care Homes, Inc. v. City of Dallas,
130 F. Supp. 2d 833 (N.D. Tex. 2000)…………………………………………………………..10

Avalon Residential Care Homes, Inc. v. GE Fin. Assur. Co.,
2002 WL 32359947 (N.D. Tex. Oct. 18, 2002)……………………………………….…………11

Bragdon v. Abbott,
524 U.S. 624 (1998)……………………………………………………………………………….2

Caron Foundation of Florida, Inc., v. City of Delray Beach,
879 F. Supp. 2d 1353 (S.D. Fla. 2012)…………………………………………………....9, 11, 13

Castillo Condo. Ass’n v. United States HUD,
821 F.3d 92 (1st Cir. 2016)……………………………….……………………………………...12

Chavez v. Aber,
122 F. Supp. 3d 581 (W.D. Tex. 2015)…………………………………………………………..17

Cox v. Phase III, Invs.,
2013 U.S. Dist. LEXIS 85725 (S.D. Tex. May 14, 2013)………………………………………18

Deutsch v. Travis Cty. Shoe Hosp., Inc.,
721 Fed. Appx. 336 (5th Cir. 2018)…………………………………………………………..…18

Developmental Services of NE v. City of Lincoln,
504 F. Supp. 2d 714 (D. Neb. 2007)…………………………………………………………….16

Fair Hous. Council, Inc. v. VIII. of Olde St. Andrews,
210 Fed. Appx. 469 (6th Cir. 2006)……………………………………………………………...11

Kovac v. Wray,
363 F. Supp. 3d 721 (N.D. Tex. 2019)…………………………………………………………....1

Lapid-Laurel, L.L.C. v. Zoning Bd. of Adjustment of Tp. of Scotch Plains,
284 F.3d 442 (3d Cir. 2002)……………………………………………………………………..16

Martinez v. Optimus Props., LLC,
2018 U.S. Dist. LEXIS 228573 (C.D. Cal. June 6, 2018)……………………………………….14




                                 ii
Michigan Protec. and Advoc. Serv., Inc. v. Babin,
799 F. Supp. 695 (E.D. Mich. 1992)……………………………………………………………..11

Olmstead v. L.C. ex rel. Zimring,
527 U.S. 581 (1999)……………………………………………………………………………...13

Oxford House, Inc. v. Browning,
266 F. Supp. 3d 896 (M.D. La. 2017)……………………………………………………………16

Pac. Shores Props., LLC v. City of Newport Beach,
730 F.3d 1142 (9th Cir. 2013)………………………………………………………………...…13

Petty v. Portofino Council of Coowners, Inc.,
702 F. Supp. 2d 721 (S.D. Tex. 2010)…………………………………………………………...12

PSI, LLC v. Nautilus Ins. Co.,
2014 U.S. Dist. LEXIS 178803 (D. Mass. Dec. 30, 2014)……………………………………9, 11

Shakeri v. ADT Sec. Services, Inc.,
816 F.3d 283 (5th Cir. 2016)…………………………………...…………………………………1

SoCal Recovery, LLC v. City of Costa Mesa,
2019 U.S. Dist. LEXIS 228886 (C.D. Cal. Aug. 30, 2019)……………………………………..14

Turner v. Pleasant,
663 F.3d 770 (5th Cir. 2011)……………………………….……………………………………..1

United States v. City of Jackson, Miss.,
318 F. Supp. 2d 395 (S.D. Miss. 2002)………………………………………………………….15

United States v. City of Jackson, Miss.,
359 F.3d 727 (5th Cir. 2004)…………………………………………………………………….15

Yellowstone Womens First Step House, Inc. v. City of Costa Mesa,
2016 U.S. Dist. LEXIS 189697 (C.D. Cal. Oct. 17, 2016)………………………………………14

Rules and Statutes

Fed. R. Civ. P. 12(b)(1)…………………………………………………………………………..1

Fed. R. Civ. P. 12(b)(6)…………………………………………………………………………..1

Tex. Property Code § 209……………………………………………………………………….18

42 U.S.C. § 3604(f)(1)………………………………………………………………..9, 10, 11, 12



                                iii
42 U.S.C. § 3604(f)(2)…………………………………………………………………………..12

42 U.S.C. § 3604(f)(3)(B)……………………………………………………………….………..7

42 U.S.C. § 3617…………………………………………………………………………………18




                         iv
        Plaintiffs Harmony Haus Westlake, L.L.C. (“Harmony Haus”), Ling Zhou, and Fenglin

Du hereby submit their Plaintiffs’ Response to Defendant’s 12(b) Motion to Dismiss the First

Amended Complaint (the “Motion”) and would respectfully show the Court as follows:

                                I.      STANDARD OF REVIEW

        Dismissal under Fed. R. Civ. P. 12(b)(6) is only appropriate when the “plaintiff has not

alleged enough facts to state a claim to relief that is plausible on its face and has failed to raise a

right to relief above the speculative level.” Shakeri v. ADT Sec. Services, Inc., 816 F.3d 283, 290

(5th Cir. 2016) (citations and internal quotation marks omitted). Furthermore, in evaluating a

motion to dismiss under Fed. R. Civ. P. 12(b)(6), a court “must construe facts in the light most

favorable to the nonmoving party, as a motion to dismiss under 12(b)(6) is viewed with disfavor

and rarely granted.” Turner v. Pleasant, 663 F.3d 770, 775 (5th Cir. 2011) (citations and internal

quotation marks omitted). “[U]nlike a Rule 12(b)(6) motion to dismiss for failure to state a

claim, the district court [in evaluating a Rule 12(b)(1) motion to dismiss] is entitled to consider

disputed facts as well as undisputed facts in the record and make findings of fact related to the

jurisdictional issue. All factual allegations of the complaint, however, must be accepted as true.”

Kovac v. Wray, 363 F. Supp. 3d 721, 738-9 (N.D. Tex. 2019) (citations omitted). This Court

should deny Defendant’s Motion upon application of these standards.

                               II.     FACTUAL ALLEGATIONS

        Plaintiff Harmony Haus operates integrative transitional sober living residences in the

Hyde Park and Westlake areas of Austin, Texas. See, e.g., Harmony Haus Westlake, LLC v.

Parkstone Property Owners Association, Inc., No. 1:19-cv-01034-XR, Findings of Fact and

Conclusions of Law, Dkt. No. 29 (Feb. 18, 2020) (“FOFCOL”), at ¶ FOF.I.3. Specifically, it

operates such a residence at 2105 Real Catorce Drive, Austin, Texas 78746 (the “Residence”).

See id. As individuals recovering from drug addiction, the residents of the Residence (the


                                                 1
“Residents”) are qualified persons with a disability under the federal Fair Housing Act (“FHA”).1

See FOFCOL, at ¶¶ COL.II.6-8. The Residence is located within the homeowners’ association

operated by Defendant Parkstone Property Owners Association, Inc. (the “Parkstone POA”). See

id., at ¶¶ FOF.1.2-1.4. Ling Zhou and Fenglin Du own the Residence. See id., at ¶ FOF.1.4.

       On October 22, 2019, Plaintiffs filed a complaint in this Court in Cause No. 1:19-cv-

01034, complaining, among other things, that Defendant had discriminated against them by

refusing to grant them a reasonable accommodation from the restrictive covenants, regulations,

and/or rules which would impede its operation and have the effect of denying the disabled

Residents equal access to housing of their choice in the community. In particular, Defendant

refused to allow twelve unrelated individuals to reside at the Residence. After a January 2020

bench trial, this Court issued Findings of Fact and Conclusions of Law and a final judgment on

February 18, 2020, determining that Defendant’s actions in this regard were indeed

discriminatory and enjoining Defendant from refusing to allow twelve unrelated individuals to

reside at the Residence.

       On March 3, 2020, exactly two weeks after this Court issued its final judgment in the

above-referenced matter, Defendant voted to enact newly revised restrictive covenants. See

Plaintiffs’ First Amended Complaint (“FAC”), at ¶ 22. Included among these revised covenants

was a set of new traffic and parking rules, including a new enforcement scheme with escalating

fine structures. Id. The timing and nature of these revisions strongly suggests that the Parkstone

POA imposed these new rules and enforcement schemes for the specific purpose of targeting



1
  The FHA uses the term “handicap” instead of the term “disability.” Both terms have the same
legal meaning. See Bragdon v. Abbott, 524 U.S. 624, 631 (1998) (noting that definition of
“disability” in the Americans with Disabilities Act is drawn almost verbatim “from the definition
of ‘handicap’ contained in the Fair Housing Amendments Act of 1988”).


                                              2
Plaintiffs and individuals with disabilities in general. Id. After all, prior to this Court’s issuance

of its final judgment, the Parkstone POA had made little if any effort to enforce its existing

parking restrictions, such that its post-judgment enforcement efforts clearly arose as a response

to the judgment. Id. The animus and intentionality of the Parkstone POA in this regard are

further evidenced by a provision in the new set of restrictive covenants that preemptively

disallowed any reasonable accommodation request with respect to the single family use

restriction under the federal Fair Housing Act for any residence within 1000 feet of the

Residence. Id. This illegal provision prevents any other individuals with disabilities from

availing themselves of their rights under the federal Fair Housing Act in the area, regardless of

the nature of their disabilities or the number of individuals involved. Id. Defendant’s inclusion

of such a provision in the restrictive covenants makes it unmistakable that the Parkstone POA’s

revision of the restrictive covenants was undertaken to target Plaintiffs and individuals with

disabilities in general, as after all the provision covers any individuals with disabilities and not

merely those with Substance Use Disorder. Id. These facts belie any suggestion by the

Parkstone POA that their concerns actually revolve around traffic and parking considerations as

many group homes for the disabled would trigger no such concerns, but yet are prohibited

nonetheless by the new deed restrictions. Id.

       Almost immediately, Defendant began sending violation notices to Plaintiffs,

complaining of, among other things, violations of parking restrictions that prohibit parking in the

street for more than twelve hours at a time. See FAC, at ¶ 23. As of the last of these notices,

dated May 17, 2020, Defendant had assessed fines totaling at least $23,650.00, with an

escalating fee structure. See id. Although Defendant has claimed that it is now enforcing these

restrictions with respect to others in the neighborhood as well, Defendant appears to engage in




                                                3
this practice for the sole purpose of allowing it to target Plaintiffs with hoped-for impunity. See

id. On information and belief, many of the alleged violations were not violations at all. See id.

       On March 24, 2020, as a result of the current coronavirus health crisis, the City of Austin

issued a shelter-in-place order requiring that “all individuals currently living within the City of

Austin shelter at their place of residence except as allowed by [the] Order.” See FAC, at ¶ 24. In

light of this order, the Residents could not go to work or engage in any other activity outside the

residence, unless that work or other activity met the conditions specified in the order. See id.

Consequently, except when certain residents had grounds for leaving the Residence that qualified

as permissible under the order, they could not take any measures to move their vehicles

elsewhere for purposes of complying with Defendant’s parking restrictions. See id. Under the

shelter-in-place order, even all travel of any kind was prohibited, except for essential travel as

specified under the order. See id. Although it was originally set to expire on April 13, 2020, the

order was later extended until May 8, 2020. See id. Due to the actions of the Governor of Texas,

however, the order apparently expired on May 1, 2020. See id.

       Despite the expiration of the shelter-in-place order in the City of Austin, many businesses

remain closed, including businesses owned by or employing a number of the Residents. See

FAC, ¶ 25. Also, many of the Residents have had to take contract work in their respective

professions because of the current health crisis, as opposed to seeking regular employment in a

standard office setting, and must therefore continue to pursue such activities in the home until

such time as they are able to pursue regular employment. See id.

       Several current Residents have compromised immune systems which make them both

more vulnerable to COVID-19 and more susceptible to its potentially lethal impact. See FAC,

¶ 26. Such individuals continue to need to shelter in place for their own safety, regardless of the




                                                4
fact that the City of Austin no longer has a formal shelter-in-place order in effect. See id. After

all, the substantial risk of infection continues. See id

       Reports indicate that, even if the current health crisis abates somewhat during the summer

months—an event which is not yet certain to occur—an even stronger and deadlier wave of

COVID-19 may sweep the city, the state, and the nation in the fall. See FAC, ¶ 27.

Consequently, the current health crisis is unlikely to end in the near future. See id.

       On March 31, 2020, Plaintiffs requested a reasonable accommodation from Defendant

requesting that it waive the parking restrictions during the pendency of the shelter-in-place order

in Austin. See FAC, ¶ 28. Defendant countered with an offer to allow four vehicles to park on

the street during the pendency of the order, but only if the driveway and garage were fully

utilized at all times. See id. Plaintiffs cannot (1) keep eight vehicles in the driveway and garage

in any event, or (2) move all the vehicles in and out of the driveway every time a resident has to

leave. See id. Pictures of the driveway and street support this conclusion. See id. As an initial

matter, residents are in many cases working from home or taking meetings and the like and

cannot rush outside to move cars around at any given moment. See id. Secondly, during the

course of the preceding litigation between the parties, Defendant put forward as a partial basis

for its resistance to Plaintiffs’ intended use of the Residence that the Residents made too much

noise in moving their vehicles in and out of the driveway. See id. Plaintiff Harmony Haus

would literally have to close the Residence if it either (1) had to keep eight cars in the garage and

driveway, which would prove completely unmanageable, or (2) had to pay fines for every

alleged violation based on its inability to keep eight cars in the garage and driveway. See id.

       Plaintiffs Ling Zhou and Fenglin Du are actively seeking to sell the Residence. See FAC,

¶ 29. The fines referenced above are accumulating in their account with the Parkstone POA,




                                                 5
rendering it impossible to sell the Residence. See id. Without relief from this Court, their

inability to sell the Residence will continue unabated. See id.

       Defendant has refused to provide any evidence as to the basis for its allegations of

alleged violations, despite multiple requests by Plaintiffs, thereby effectively forcing Defendant

to litigate this issue. See FAC, ¶ 30. After all, Plaintiffs cannot even determine at what dates or

times Defendant alleges these violations to have occurred or what vehicles Defendant alleges to

have been involved in these violations. See id. Coupled with facially discriminatory remarks

made by members of Defendant’s Board to Plaintiffs and the Residents, including a barrage of

profanity on multiple occasions, such actions further indicate animus against Plaintiffs and the

disabled individuals they serve. See FAC, ¶ 31.

       In its Motion, Defendant mischaracterizes both Plaintiffs’ allegations and the factual

background. First, Defendant claims that this Court already issued a holding that embraces the

current circumstances. Motion, at 1-2. On the contrary, the Court’s prior decision merely

declined to grant Plaintiffs a reasonable accommodation with respect to the restrictive covenants

existing at the time of and made an issue by Plaintiffs’ complaint in the earlier litigation. It did

not give the Parkstone POA license to enact new restrictive covenants for the purpose of

targeting Plaintiffs and rendering it more difficult for them to operate the Residence. It also did

not foreclose the possibility of Plaintiffs requesting reasonable accommodations in the face of

changed circumstances.

       Second, Defendant claims that “Harmony Haus continues to admit, even in its First

Amended Complaint, that almost immediately after the Judgment was entered it began violating




                                                6
the Declaration with respect to parking.” Motion, at 2. Far from admitting anything of the kind,2

Harmony Haus maintains and has always maintained (see FOFCOL, at ¶ FOF.III.6) that it needs

to have six vehicles in the street under the best of circumstances and that, with six vehicles in the

street, it can comply with the twelve-hour parking rule contained in the relevant deed restrictions

under normal circumstances. However, these are not normal circumstances. As explained

above, the current health crisis has brought unexpected impediments to the ability of the

Residents to carry on business as usual outside the Residence or even to leave the Residence at

all in the way they ordinarily would. When the health crisis is resolved at least to a greater

extent than is currently the case, such impediments will no longer exist and Plaintiffs will no

longer need the accommodation they now request.

                                        III.    ARGUMENT

        Under the federal Fair Housing Act, 42 U.S.C. § 3604(f)(3)(B), it is unlawful “[t]o refuse

to make reasonable accommodations in land use and zoning policies and procedures where such

accommodations may be necessary to afford persons or groups of persons with disabilities an

equal opportunity to use and enjoy a dwelling.” As the United States Congress has expressly

recognized, the Fair Housing Act “is intended to prohibit the application of special requirements

through land use regulations, restrictive covenants, and conditional or special use permits that

have the effect of limiting the ability of [disabled] individuals to live in the residence of their

choice in the community.” H.R. Rep. No. 711, 100th Cong., 2d Sess., reprinted in U.S.C.C.A.N.

2173, 2185 (1988). Plaintiffs here complain of actions and omissions by Defendant that have the

effect of limiting the ability of the Residents of the sober living residence at issue to live in the



2
 Defendant cites FAC, ¶ 6, as constituting such an “admission.” However, that paragraph
merely alleges that Defendant began issuing notices complaining of violations, not that such
complaints had any foundation in fact.


                                                 7
residence of their choice in the community. Defendant has not only failed to make reasonable

accommodations necessary to allow individuals with disabilities to continue to reside at the

Residence, but it has specifically and intentionally targeted Plaintiffs and the Residents they

serve.

         First, almost immediately after this Court issued its Findings of Fact and Conclusions of

Law in February of 2020, Defendant created new deed restrictions for the purpose of targeting

Plaintiffs and making it more difficult for them to operate the sober living residence at issue. As

explained in Section II above, Defendant (1) created new deed restrictions and enforcement

provisions with escalating fine provisions which make such restrictions fatal to the operations of

the sober living residence during times of health crisis, like the present, in which the Residents

cannot leave for standard employment and recovery reasons, (2) immediately began imposing

fines on Plaintiffs in a manner calculated to inflict maximum hardship on them during a time in

which they could not reasonably avoid such hardship, and (3) refused to provide any evidence or

information about the alleged violations so that Plaintiffs could determine if the alleged

violations had factual basis and, if so, what steps, if any, they could conceivably take to avoid

repetition.

         Second, Defendant refused to grant a reasonable accommodation to Plaintiffs with

respect to parking restrictions during the COVID-19 crisis when Plaintiffs could not both

continue to operate the sober living residence and comply with the parking restrictions.

Defendant offered an alternative accommodation of allowing four vehicles in the street when the

driveway and garage were fully utilized, but Plaintiffs have always asserted, including in sworn

trial testimony, that they must have six vehicles in the street. See FOFCOL, at ¶ FOF.III.6.

Ordinarily, that would not constitute a violation of any deed restrictions. However, under current




                                                8
circumstances, with their places of work and recovery closed, such that they must work for the

present time at home, the Residents do not and cannot leave the Residence with the regularity

that they would under usual circumstances. Thus, it is both reasonable and necessary for them to

have the ability for temporary purposes only to park longer than twelve hours on the street.

       Defendant’s actions and omissions, as Plaintiffs have alleged, threaten to force Plaintiffs

to close the Residence. See FAC, ¶ 28. As explained above, they cannot move their cars

throughout the day under current circumstances. If Plaintiffs must pay fines on an escalating fine

structure under such circumstances, they will have to close the Residence. See FAC, ¶ 28.

Furthermore, as long as these fines continue to accumulate, Plaintiffs Ling Zhou and Fenglin Du

cannot sell the Residence, as it is their current intention to do. See FAC, ¶ 29. Plaintiffs have

adequately alleged both discrimination and resultant harm, both in terms of preventing disabled

individuals from using and enjoying the housing of their choice and also in terms of frustrating

the mission of Harmony Haus in providing them such housing. See, e.g., Caron Foundation of

Florida, Inc., v. City of Delray Beach, 879 F. Supp. 2d 1353, 1373 (S.D. Fla. 2012) (“Frustration

of a rehabilitation provider’s mission can cause irreparable harm.”); PSI, LLC v. Nautilus Ins.

Co., 2014 U.S. Dist. LEXIS 178803, *6 (D. Mass. Dec. 30, 2014) (citing numerous cases for the

proposition that FHA violations cause landlords and operators of group homes harm through the

frustration of their respective missions).

       A.      Plaintiffs State a Viable Claim under 42 U.S.C. § 3604(f)(1) and Have
               Standing To Pursue It.

       Defendant first contends that Plaintiffs have not alleged a viable claim under 42 U.S.C.

§ 3604(f)(1) because it has not “allege[d] some conduct that made housing unavailable” and have

no standing to pursue such a claim. Motion, at 3-5. Defendant incorrectly continues to assume,




                                               9
despite Plaintiffs’ direct demonstration to the contrary,3 that Plaintiffs base this claim on

Defendant’s facially illegal creation of a new deed restriction that prohibits any request for a

reasonable accommodation to the single family residential use restriction within 1000 feet of a

residence to which such an accommodation has been granted.4 However, this new deed

restriction is not the basis of Plaintiffs’ claim under 42 U.S.C. § 3604(f)(1). Rather, Plaintiffs

base their claim under this statutory provision on the fact that Defendant has intentionally

targeted Plaintiffs with its new fines and enforcement scheme and has refused to grant a

reasonable accommodation during the current health crisis. See Section II above. As Plaintiffs

allege, they will have to close the Residence in the absence of such an accommodation as they

have no ability to move the cars in a manner that would fully comply with the parking

restrictions under current circumstances and cannot operate the Residence with such fines

continuing to escalate. See Section II above. Thus, Defendant’s actions will render the

Residence unavailable both to its current Residents and to individuals with disabilities who

would choose to live at the Residence in the future.5




3
  Defendant absurdly refers to Plaintiffs’ clarification as a “pivot” (Motion, at 5), despite the fact
that Plaintiffs never made the straw-person argument to which Defendant’s contentions are
primarily directed.
4
  Defendant claims that this provision is not facially illegal, citing Avalon Residential Care
Homes, Inc. v. City of Dallas, 130 F. Supp. 2d 833, 840 (N.D. Tex. 2000). Motion, at 4.
However, nothing in Avalon Residential Care Homes.addressed the issue of an association
seeking to foreclose the possibility of requesting a reasonable accommodation from a restriction
or ordinance. Defendant’s argument here that Plaintiffs could simply request a reasonable
accommodation from the prohibition against requesting a reasonable accommodation is
nonsensical.
5
  Defendant argues merely that it has made access to the housing more difficult or less
convenient. Motion, at 5. On the contrary, by forcing Harmony Haus to close the Residence, it
makes it altogether unavailable. As discussed above, at the motion to dismiss stage, the Court
must accept Plaintiffs’ factual allegations as true.


                                                10
       The statutory provision at issue, 42 U.S.C. § 3604(f)(1), operates as a catch-all provision

to cover all manner of discriminatory mechanisms designed to exclude individuals with

disabilities that are not specified elsewhere in the statutory scheme. See, e.g., Fair Hous.

Council, Inc. v. VIII. of Olde St. Andrews, 210 Fed. Appx. 469, 481 (6th Cir. 2006) (“Therefore,

the language appearing in 42 U.S.C. § 3604(f)(1) . . . serves as a catch-all provision to cover

other ways that an individual may make housing unavailable to the disabled beyond the forms of

discrimination listed in 42 U.S.C. § 3604(f)(3)(C).”) Plaintiffs state a viable claim, particularly

in that they allege that Defendant is taking discriminatory actions that will force them to close

the Residence under current circumstances in part through the enactment of a new aggressive

fine enforcement scheme designed to target Plaintiffs and the Residents. See, e.g., Caron

Foundation of Florida, Inc., 879 F. Supp. 2d at 1368-9 (holding that the adoption of new policies

and procedures to prevent sober living residences from continuing to operate in a residential area

pointed to intentional discrimination). Plaintiffs have standing to assert such a claim. See, e.g.,

Caron Foundation of Florida, Inc., 879 F. Supp. 2d at 1373; PSI, LLC v. Nautilus Ins. Co., 2014

U.S. Dist. LEXIS 178803, *6.

       In its additional briefing, which it oddly attaches as an exhibit to its Motion, Defendant

argues that its actions only indirectly make housing unavailable to Plaintiffs (citing Michigan

Protec. and Advoc. Serv., Inc. v. Babin, 799 F. Supp. 695, 713-14 (E.D. Mich. 1992), and Avalon

Residential Care Homes, Inc. v. GE Fin. Assur. Co., 2002 WL 32359947 (N.D. Tex. Oct. 18,

2002)). However, these cases do not support Defendant’s contentions. In Babin, the court

understood that the scope of 42 U.S.C. § 3604(f)(1) extends to “individuals who are in a position

to make a dwelling unavailable [or, in other words,] to exercise influence over or control the

disposition of the dwelling.” Babin, 799 F. Supp. at 711. Here, Defendant exercised influence




                                               11
over the disposition of the dwelling. Plaintiffs allege that, by imposing an accelerating fine

structure, Defendant has specifically targeted them and has placed them in a position in which

they will have no choice but to close the Residence. FAC, ¶ 28. As a homeowners’ association

with the entire neighborhood as its purview, Defendant has such mechanisms at its disposal and

has here used those mechanisms to control the disposition of the dwelling at issue. Likewise, in

Avalon Residential Care Homes, Inc., the refusal of an insurer to pay for a group home had no

effect at all on the status of the group home itself. Here, however, the actions and omissions of

Defendant will cause the sober living residence itself to close, thus directly rendering the housing

unavailable to the individuals with disabilities who dwell there or who choose to dwell there.

This properly states a claim under 42 U.S.C. § 3604(f)(1). See, e.g., Castillo Condo. Ass’n v.

United States HUD, 821 F.3d 92, 95, 98 (1st Cir. 2016) (holding that a condominium association

violated 42 U.S.C. § 3604(f)(1) by refusing to grant a disabled resident a reasonable

accommodation where such refusal made his housing unavailable to him as a practical matter

and by instead sending him letters threatening fines); Petty v. Portofino Council of Coowners,

Inc., 702 F. Supp. 2d 721, 731 (S.D. Tex. 2010) (holding that the disabled plaintiff stated a

viable claim under 42 U.S.C. § 3604(f)(1) by alleging that the defendant refused to make

reasonable accommodations and instead sent letters fining the plaintiff for violations).

       B.      Plaintiffs State a Viable Claim Under 42 U.S.C. § 3604(f)(2)

       Defendant’s arguments concerning Plaintiff’s claimed failure to make plausible

allegations regarding discrimination for purposes of 42 U.S.C. § 3604(f)(2) (Motion, at 5-7) are

based on a fundamental misunderstanding of the concept of discrimination under the applicable

statutory provisions. To show intentional discrimination in the form of disparate treatment,

Plaintiffs need not show open and obvious discrimination in the enforcement of applicable

restrictive covenants, in a case such as this where the enforcement scheme is designed to target


                                              12
Plaintiffs and the Residents and where Defendant simply sweeps others in so as not to make its

discriminatory intent obvious. See, e.g., Pac. Shores Props., LLC v. City of Newport Beach, 730

F.3d 1142, 1158 (9th Cir. 2013) (“Our cases clearly establish that plaintiffs who allege disparate

treatment under statutory anti-discrimination laws need not demonstrate the existence of a

similarly situated entity who or which was treated better than the plaintiffs in order to

prevail. . . . A willingness to inflict collateral damage by harming some, or even all, individuals

from a favored group in order to successfully harm members of a disfavored class does not

cleanse the taint of discrimination; it simply underscores the depth of the defendant’s animus.”)

(citations omitted).6 Plaintiffs include allegations concerning selective enforcement not because

such allegations are required to assert a valid claim under the federal Fair Housing Act, but

because they provide further factual support for Plaintiffs’ claims that Defendant has displayed a

high level of discriminatory animus towards the Residents and towards the disabled in general.

       Defendant attempts to distinguish Pac. Shores Props., LLC, by suggesting factual

differences between the two cases. Motion, at 5-7. However, these suggestions are immaterial.

Plaintiffs have alleged that Defendant created an escalating fine structure after this Court’s

judgment in Plaintiffs’ favor for the express purpose of targeting Plaintiffs. FAC, ¶ 23.

Plaintiffs have alleged that Defendant only sweeps in other residents in the Parkstone

neighborhood to give the appearance of evenhanded enforcement, so that they may continue to

direct their discriminatory actions towards Plaintiffs. Id. Whether or not Defendant expressly



6
 The United States Supreme Court in Olmstead v. L.C. ex rel. Zimring, 527 U.S. 581, 598
(1999), recognized that in enacting the Americans with Disabilities Act Congress had a more
comprehensive view of discrimination than the traditional concept requiring uneven treatment of
similarly situated individuals. Similar considerations apply here. See, e.g., Caron Foundation of
Florida, Inc., 879 F. Supp. 2d at 1364 (“Due to the similarity of the ADA and the FHA’s
protections of individuals with disabilities in housing matters, courts often analyze the two
statutes as one.”) (citing cases).


                                               13
communicated this intent or gave notice of one or two violations in past years do not affect the

adequacy of Plaintiffs’ allegations in this regard. On the contrary, these issues will form part of

the development of the record on the merits. See also, e.g., SoCal Recovery, LLC v. City of

Costa Mesa, 2019 U.S. Dist. LEXIS 228886, *22 (C.D. Cal. Aug. 30, 2019) (“[E]ven a

beneficial statute may be subject to a discrimination claim if the plaintiff puts forward

circumstantial evidence of discriminatory intent. Otherwise defendants could shield themselves

through over discrimination.”) (citations omitted); Yellowstone Womens First Step House, Inc. v.

City of Costa Mesa, 2016 U.S. Dist. LEXIS 189697, *11-12 (C.D. Cal. Oct. 17, 2016) (same)

(citations omitted).

       A plaintiff alleging discrimination under the Fair Housing Act may “simply produce

direct or circumstantial evidence demonstrating that a discriminatory reason more likely than not

motivated the defendant and that the defendant’s actions adversely affected the plaintiff in some

way.” See, e.g., Martinez v. Optimus Props., LLC, 2018 U.S. Dist. LEXIS 228573, *12 (C.D.

Cal. June 6, 2018) (citations and internal quotation marks omitted). A “plaintiff taking this

approach need provide very little such evidence to raise a genuine issue of fact; any indication of

discriminatory motive may suffice to raise a question that can only be resolved by a fact finder.”

Id., at *12-13. Thus, Plaintiffs face a low bar even in withstanding a motion for summary

judgment, much less a motion to dismiss.7




7
 Defendant has incorporated various evidentiary documents into the Motion. Plaintiff does not
consider it appropriate to respond in kind at this stage of the proceedings. However, to the extent
that this Court deems Defendant to have thus converted the Motion into a motion for summary
judgment, Plaintiffs respectfully request leave to supplement their response accordingly as
appropriate for a response to such a motion.


                                               14
       C.      Plaintiffs State a Viable Claim Under 42 U.S.C. § 3604(f)(3)(B)

       Defendant further claims that Plaintiffs have failed to state a claim under 42 U.S.C.

§ 3604(f)(3)(B) because they have failed to show their requested accommodation is both

reasonable and necessary. Its arguments go primarily to the merits and are thus not appropriate

for a motion to dismiss at which stage this Court must accept the facts alleged in Plaintiffs’ First

Amended Complaint as true. In any event, Defendant’s arguments fail.

       An “accommodation is ‘reasonable’ under the [Fair Housing Act] unless it imposes an

undue financial and administrative burden on the defendant or requires a fundamental alteration

in the nature of the program at issue . . . .” United States v. City of Jackson, Miss., 318 F. Supp.

2d 395, 412 (S.D. Miss. 2002), aff’d by United States v. City of Jackson, Miss., 359 F.3d 727 (5th

Cir. 2004). In this instance, Plaintiffs seek only to have a moratorium on enforcement of

Defendant’s parking restrictions against Harmony Haus until further order of this Court and on

collection of fines imposed on the basis of such restrictions until further order of this Court.

Such an accommodation is reasonable as (1) the moratorium is temporary and lasts only as long

as the current health crisis, (2) current circumstances do not allow Harmony Haus Residents to

leave the Residence for their usual employment and other activities and to take their vehicles

with them, (3) the Residents are professionals who are making every effort to continue both their

professional activities and their recovery activities from the Residence during this time and

cannot scurry outside to move cars around every time someone leaves,8 (4) some of the


8
 Under Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), “[t]o survive a motion to dismiss, a
complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is
plausible on its face.’ A claim has facial plausibility when the plaintiff pleads factual content
that allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Accepting Plaintiffs’ factual allegations as true, this Court must deny
Defendant’s motion to dismiss. Plaintiffs are entitled to present evidence as to the impossibility
of compliance with the parking restrictions without accommodation in the current health
environment.


                                                15
Residents have compromised immune systems and thus have particular risks of infection from

COVID-19, and (5) the purely aesthetic sensibilities of Defendant cannot weigh as heavily in the

balance during the current health crisis, particularly when the relief requested by Plaintiffs here

lasts only during the pendency of that crisis.

       The requested accommodation is also necessary. A necessary accommodation is one

which ameliorates the disability at issue. See, e.g., Oxford House, Inc. v. Browning, 266 F. Supp.

3d 896, 916 (M.D. La. 2017); Lapid-Laurel, L.L.C. v. Zoning Bd. of Adjustment of Tp. of Scotch

Plains, 284 F.3d 442, 460 (3d Cir. 2002) (noting that demonstrating the necessity of an

accommodation through its amelioration of a disability means merely showing that “but for the

accommodation, they likely will be denied an equal opportunity to enjoy the housing of their

choice”); Developmental Services of NE v. City of Lincoln, 504 F. Supp. 2d 714, 723 (D. Neb.

2007) (“An accommodation is ‘necessary’ if it will affirmatively enhance a disabled plaintiff’s

quality of life by ameliorating the effects of the disability. In other words, the plaintiffs must

show that without the required accommodation they will be denied the equal opportunity to live

in a residential neighborhood.”). See also FOFCOL, at ¶ COL.III.A.1.

       In this case, the accommodation is necessary for the Residents to enjoy the housing of

their choice. The Residents cannot safely comply with the parking restrictions currently in place,

as noted above, during the pendency of the health crisis. If Plaintiffs must pay fines throughout

the pendency of the health crisis because of that fact, they cannot continue to operate the

Residence. Thus, Residents would have no ability to enjoy the housing of their choice at all.

       Defendant argues that Plaintiffs requested an unreasonable accommodation by asking for

a blanket waiver of parking restrictions. Motion, at 9-11. However, Defendant has imposed

only one applicable parking restriction—the restriction that vehicles may not park in the street




                                                 16
for more than twelve hours. It is precisely that restriction for which Plaintiffs requested a

waiver. It was not necessary for Plaintiffs to request that up to six vehicles be allowed to park in

the street for more than twelve hours, although that is the force of the reasonable accommodation

request they actually presented, because (1) no deed restrictions address the number of vehicles

permitted in the street, but only the length of time they are permitted there, (2) there is no

evidence that Plaintiffs have parked more than six vehicles in the street or that they have any

intention of doing so, and (3) other deed restrictions, such as the restriction dealing with

nuisances (see FOFCOL, at ¶ FOF.II.2.B), would allow Defendant to take appropriate steps to

remedy such a situation even if they had granted Plaintiffs’ request for a reasonable

accommodation. Defendant’s arguments on this point consequently fail.

       Defendant contends that it never actually refused Plaintiffs’ request for a reasonable

accommodation. Motion, at 11. As an initial matter, this constitutes a fact issue not suitable for

determination at this stage. In fact, the parties engaged in an interactive process in which

Plaintiffs made once again clear that they needed six vehicles on the street. Defendant refused

the accommodation. More to the point at this stage of the proceedings, however, is the fact that

Defendant has continued to send violation letters to Plaintiffs with ever increasing fines based on

its newly enacted escalating fine structures. See FAC, ¶ 23. Such continued assessment of fines

constitutes a denial in and of itself. See, e.g., Chavez v. Aber, 122 F. Supp. 3d 581, 598-9 (W.D.

Tex. 2015) (explaining that the defendants had constructively denied the plaintiffs’ request for a

reasonable accommodation, noting that “Defendants’ argument that there could be no denial

because Defendants were engaging Plaintiffs in an interactive process is unpersuasive[,]” and

citing cases for the proposition that constructive denials are actionable). Defendant asserts that

nothing about receiving violation notices interferes with the operation of the sober living




                                                17
residence. Motion, at 11. However, as explained in Section II above, Defendant’s violation

letters reflect the imposition of escalating fines. Such fines already amount to at least

$23,650.00. Such fines affect the transferability of the home and can lead to further enforcement

action by Defendant. See Tex. Property Code § 209. As the Fifth Circuit has explained,

“[s]tanding for injunctive relief requires a threat of present or future harm to the plaintiff.”

Deutsch v. Travis Cty. Shoe Hosp., Inc., 721 Fed. Appx. 336, 340 (5th Cir. 2018) (citations and

internal quotation marks omitted). Here, the homeowners cannot transfer the residence with the

accumulation of fines in their account and Plaintiffs generally face the threat of enforcement of

ever escalating fines. Plaintiffs face the threat of both present and future harm.

       D.      Plaintiffs State a Viable Claim Under 42 U.S.C. § 3617

       Defendant further complains that Plaintiffs have not alleged a viable claim under 42

U.S.C. § 3617. However, Plaintiffs have alleged that Defendant retaliated against them and

against the Residents by (1) creating new deed restrictions directly targeting them almost

immediately after this Court issued a judgment in Plaintiffs’ favor, (2) instituting new and

punitive enforcement mechanisms targeting Plaintiffs, (3) engaging in intimidating tactics in the

form of Board members making facially discriminatory remarks to Plaintiffs and Residents, and

(4) otherwise engaging in conduct demonstrating animus towards Plaintiffs, Residents, and

others with disabilities. Plaintiffs have stated a viable claim under 42 U.S.C. § 3617. See, e.g.,

Cox v. Phase III, Invs., 2013 U.S. Dist. LEXIS 85725, *33 (S.D. Tex. May 14, 2013) (“To state a

prima facie case for retaliation, a plaintiff must allege facts showing that (1) he engaged in an

activity that [the FHA] protects; (2) he was subjected to an adverse [action by the defendant];

and (3) a causal connection exists between the protected activity and the adverse action. . . . The

causation element can be established by circumstantial evidence by showing that the protected




                                                18
activity was closely followed by the adverse action.”) (citations and internal quotation marks

omitted).

                                     III.   CONCLUSION
       In light of the foregoing, Plaintiffs respectfully requests that this Court deny Defendant’s

Motion to Dismiss in its entirety.




                                              19
       Dated: June 10, 2020

                                              Respectfully Submitted,

                                               /s/ Mark Whitburn

                                              Attorneys for Plaintiffs

                                              Mark Whitburn
                                              Texas Bar No. 24042144
                                              Sean Pevsner
                                              Texas Bar No. 24079031
                                              Whitburn & Pevsner, PLLC
                                              2000 E. Lamar Blvd., Suite 600
                                              Arlington, Texas 76006
                                              Tel: (817) 653-4547
                                              Fax: (817) 653-4477
                                              mwhitburn@whitburnpevsner.com

                               CERTIFICATE OF SERVICE
       I certify that on this 10th day of June, 2020, a true and correct copy of Plaintiffs’

Response to Defendant’s 12(b)(6) Motion to Dismiss First Amended Complaint was sent via

electronic filing service to counsel for Defendant as follows:

Eric Hansum
Niemann & Heyer, LLP
Westgate Building, Suite 313
1122 Colorado Street
Austin, Texas 78701


                                                       /s/Mark Whitburn
                                                      Mark Whitburn




                                               20
